In a matrimonial action in which the parties *426were divorced by judgment dated September 21, 2000, the defendant appeals from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated September 21, 2000, as, without a hearing, denied his motion to hold the plaintiff in contempt.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under Domestic Relations Law § 245, a spouse may be held in contempt if he or she fails to make the required maintenance or child support payment. In this case, there was no showing that the plaintiff failed to make any such payment. Therefore, the Supreme Court properly denied the defendant’s motion to hold the plaintiff in contempt. Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.